DETAILED ACTION
Status of the Application
The amendment filed 2/7/2022 has been entered. The following has occurred: Claims 1 and 6 have been amended; No claims have been canceled; No claims have been added. 
Claims 1-10 are pending. 
Effective Filling Date: 6/26/2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim Objection is added in light of the amended claim limitations. 
35 U.S.C. 101 Rejection is maintained in light of the amended claim limitations.
Priority
The present application claims priority to National Stage of PCT US18/39487, filed on 6/26/2018, which claims priority to Provisional Application 62/524,631, filed on 6/26/2017.
Claim Objection
Claims 1-10 are objected to because of the following informalities:  
Claims 1 and 6 recite “an indication on the interface of when the particular consumer durable good should be replaced or repaired” and “wherein the determination of when to replace or repair the particular consumer durable good having the variable replacement cost is based upon at least one of the indication on the interface Appropriate correction is required.
Claims 2-5 and 7-10 depend from claims 1 and 6 above and therefore inherit the claim objection deficiencies of their parent claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1-5 are directed to a method (i.e. a process) and claims 6-10 are directed to a system (i.e. a machine). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The limitations of independent claim 6, which is representative of independent claim 1, have been denoted with letters by the Examiner for easy reference. The bold language of claim 6 recites a judicial exception as explained further below:
A system for improving a determination of when to replace or repair a particular consumer durable good having a variable replacement cost, the system comprising:
a network interface that is communicatively coupled to a first database and a second database via a network, the network interface accessible via the network by a plurality of real-time users including a plurality of owners, a plurality of manufacturers, a plurality of retailers, and a plurality of repair service providers;
a storage that stores a first plurality of rules for searching the first database and a second plurality of rules for searching the second database; 
an input device configured to input data into the storage; 
a memory including a random access memory and a cache memory; and 
a processor including a control component communicatively coupled to the network interface, the memory, the input device and the storage; wherein the processor:
receives, using the network interface, an input that identifies the particular consumer durable good, the input including metrics comprising; a type of the particular consumer durable good; an owner of the particular consumer durable good; an age of the particular consumer durable good; and a geographic region of the particular consumer durable good,
 normalizes and aggregates the metrics to generate a profile of the consumer durable good comprising information for the particular consumer durable good; 
stores the profile in the storage for access by the network interface via the network; 
collects a respective input from at least one of the plurality of real-time users and updates the profile for the particular consumer durable good based on the respective input;
retrieves, from the storage, the updated profile and rules for the particular consumer durable good, wherein the rules include the first plurality of rules and the second plurality of rules that are specific to the particular durable good,
searches, using the network interface, the first database for current pricing information on a replacement consumer durable good based upon the first plurality of rules and the updated profile of the particular consumer durable good; 
determines the variable replacement cost for the particular durable consumer durable good based on the current pricing information;
searches, using the network interface, the second database for warranty information on the particular consumer durable good based upon the second plurality of rules and the updated profile of the particular consumer durable good;
determines a current value of the particular consumer durable good by
correlating the warranty information with the updated profile for the particular consumer durable good;
compares the current value of the particular consumer durable good to the variable replacement cost to generate a real-time pricing data for the particular consumer durable good having the variable replacement cost, the real-time pricing data comprising: an indication on the interface of when the particular consumer durable good should be replaced or repaired; and a first alert message and a second alert message, 
automatically transmits a first alert message to the owners on the network interface via the network to repair the particular consumer durable good or replace the particular consumer durable good with the replacement consumer durable good based upon the comparison of the current value to the variable replacement cost;
identifies the particular geographic region of the particular consumer durable good based on the updated profile, the particular geographic region having a plurality of the particular consumer durable good; 
calculates a number of the plurality of the particular consumer durable goods in the particular geographic region having a respective variable replacement cost that is less than a respective current value; and 
compares the calculated number of the plurality of the particular consumer durable goods in the particular geographic location to a first predetermined threshold; 
wherein when the threshold is not exceeded, the first database for the current pricing information on the replacement consumer durable good is automatically updated with a lowered price information, and 
wherein when the threshold is exceeded, the first database for the current pricing information on the replacement consumer durable good is automatically maintained without an updated price information, and 
automatically transmits a second alert message including the lowered price information or the current price information to a plurality of owners of the plurality of the particular consumer durable goods in the particular geographic location, 
wherein the determination of when to replace or repair the particular consumer durable good having the variable replacement cost is based upon at least one of the indication on the interface, the first alert message and the second alert message. 
The highlighted portions of limitations [G]-[Y] above recite managing personal behavior or relationship or interactions between people such as following rules or instructions for commercial interactions in the categories of advertising, marketing or sales activities or behaviors, that falls under “Certain Methods of Organizing Human Activity,” one of the abstract idea groupings articulated in the 2019 PEG. The above-mentioned limitations also recite concepts that are or can be performed in the human mind including but not limited to an observation, evaluation, judgment or opinion, which falls under “Mental Process,” another one of the abstract idea groupings articulated in the 2019 PEG. Under the broadest reasonable interpretation, other than (the non-highlighted portions of limitations [A]-[R] and [Y]) the computing system with processor, memory, storage, input device and network interface, the claims 1 and 6 recite a process for determining of when to replace or repair a particular consumer durable good having a variable replacement cost, comprising the steps of receives, … an input that identifies the particular consumer durable good, the input including metrics comprising; a type of the particular consumer durable good; an owner of the particular consumer durable good; an age of the particular consumer durable good; and a geographic region of the particular consumer durable good, normalizes and aggregates the metrics to generate a profile of the consumer durable good comprising information for the particular consumer durable good; stores the profile …;  collects a respective input from at least one of the plurality of real-time users and updates the profile for the particular consumer durable good based on the respective input; retrieves,…, the updated profile and rules for the particular consumer durable good, wherein the rules include the first plurality of rules and the second plurality of rules that are specific to the particular durable good, searches,…, the first database for current pricing information on a replacement consumer durable good based upon the first plurality of rules and the updated profile of the particular consumer durable good; determines the variable replacement cost for the particular durable consumer durable good based on the current pricing information; searches, …, the second database for warranty information on the particular consumer durable good based upon the second plurality of rules and the updated profile of the particular consumer durable good; determines a current value of the particular consumer durable good by correlating the warranty information with the updated profile for the particular consumer durable good; compares the current value of the particular consumer durable good to the variable replacement cost to generate an indication… of when the particular consumer durable good should be replaced or repaired; automatically transmits a first alert message to the owners … to repair the particular consumer durable good or replace the particular consumer durable good with the replacement consumer durable good based upon the comparison of the current value to the variable replacement cost; identifies the particular geographic region of the particular consumer durable good based on the updated profile, the particular geographic region having a plurality of the particular consumer durable good; calculates a number of the plurality of the particular consumer durable goods in the particular geographic region having a respective variable replacement cost that is less than a respective current value; and compares the calculated number of the plurality of the particular consumer durable goods in the particular geographic location to a first predetermined threshold; wherein when the threshold is not exceeded, the first database for the current pricing information on the replacement consumer durable good is automatically updated with a lowered price information, and wherein when the threshold is exceeded, the first database for the current pricing information on the replacement consumer durable good is automatically maintained without an updated price information, and automatically transmits a second alert message including the lowered price information or the current price information to a plurality of owners of the plurality of the particular consumer durable goods in the particular geographic location, wherein the determination of when to replace or repair the particular consumer durable good having the variable replacement cost is based upon at least one of the indication…, the first alert message and the second alert message the underlying processes recited in the claims are all acts that could be performed by a human, e.g., mentally or manually, using pen and paper, without the use of a computer or any other machine. For example, a person, using pen and paper or via oral communication, could receive input from customer for identifying the particular consumer durable goods, normalize and aggregate the input metrics to generate a profile of the particular consumer durable goods; store the profile; collect input from users to update profile of the durable good; retrieve the updated profile and rules for the particular consumer durable good; search the first database for current pricing information based on the first plurality of rules and updated profile, determine the variable replacement cost for the particular durable consumer good based on the current pricing information; search the second database for warranty information based on second plurality of rules and the updated profile; determine a current value of the particular consumer durable goods to the variable replacement cost to generate a more current recently updated (i.e. real-time) pricing information/data for the particular consumer durable good having the variable replacement cost, the current (i.e. real-time) pricing information/data comprising: an indication when the particular consumer durable good should be replaced or repaired and a first and second alert messages; transmit the first alert message to the owner of the indication; identify the particular geographic region of the plurality of the particular consumer durable good based on the updated profile, 
Specifically, described in paragraphs [0002]-[0003] of the Applicant’s Specification, the above-mentioned steps are decisions commonly made by owners and operators of residential properties, as mental process in forms of evaluation and judgement, for determining whether or when to replace or repair a particular consumer goods/assets. The advantage for the claimed invention is to provide a tool for tracking the prevailing market value of the assets. However, the highlighted steps (see limitation above) can be done mentally without the need of using a computer system (non-highlighted portions), the tool provided in the Specification and claims the use of computer system for the transmitting and presenting information related to the particular consumer goods.  That is, home owners have been making decisions and judgment on whether if it is cost effective to replace a product by comparing salvage value of the good to replacement cost, before the invention and the application of computers. 
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - the use of (non-highlighted portions) computing system with processor, memory, storage, input device and network interface to perform generic computer functions (receive, normalize, aggregate, store, collect, search, determine, correlate, compare, identify, calculate, and transmit information). The computer in the steps is recited at a high-level of generality (i.e., as a generic computer components performing a generic computer function; See Applicant’s Specification at least at paragraphs [0025]-[0026] and Figure 3 describing the use of generic components of processor 310, network interface 340, memory 320, and storage 350. Paragraph [0028] defines input device to be any generic device known in the art to input information to the system, such as a keyboard) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).
The additional elements of computing system with processor, memory, storage, input device and network interface do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The use of a computer or other machinery 
That is, the limitations in [G], [I]-[K], [R], and [X] are merely steps of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). Additionally, the function of limitations [H], [L]-[Q], [S]-[W], and [Y] are steps of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Other additional elements amount to routine data gathering or output steps by displaying the result. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, the bold/highlighted portions of the limitations recited above, were all considered to be an abstract idea in Step2A-Prong Two. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the insignificant extra-solution activity steps in the above-mentioned limitations amount to no more than mere instructions to apply the function of the limitations to the exception using a generic computer component. Each of above-mentioned functions 
That is, the courts have found the computer functions of storing information, receiving information, processing information and transmitting/displaying the information as well-understood, routine and conventional computer activities. The claims do not solve any problem which is inherently rooted to computing technology, but rather improve upon the abstract idea for determining when to replace or repair a particular consumer durable goods in a computer environment. Further, the receiving, collecting, searching, and transmitting steps are recited at a high level of generality (i.e. as a general means of gathering data and performing well-understood, routine, and conventional functions when claimed in a merely generic manner (e.g. at a high level of generality) or as insignificant extra-solution activity--receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); BuySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 MPEP 2106.05(d).  Therefore, the conclusion is that the claim does not recite anything significantly more than the judicial exception as the highlighted portions above provide only instructions to implement the abstract idea on a computer, merely using the computer as a tool to perform an abstract idea, as well as appending well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The claim as a whole merely describes how to generally “apply” the concept for determining when to replace or repair a particular consumer durable goods. Thus viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons there is no inventive concept in the claim and thus it is ineligible. Independent claim 1 
Dependent claims 2-5 and 7-10 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claims 2 and 7 further recite limitations of searching third database for salvage value, which is the same step of applying the functional step with the judicial exception or merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). The step does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 3 and 8 further recite limitations of sending email message to a user, which is another step of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). The step does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 4 and 9 further recite limitations of calculating a ratio of the current value and the replacement cost then sending email message to a user, which is the same step of applying the functional step with the judicial exception or merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f) and step of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). The step does not change the abstract 
Dependent claims 5 and 10 further provides additional information for the consumer durable goods, which does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Remarks/Arguments
35 U.S.C. 101 Rejection
	Applicant’s remarks have been fully considered, which are found to be unpersuasive. See 35 U.S.C. 101 rejection above for detail analysis of the amended claim limitations. 
	In Applicant’s remarks, insisted in the use of “time-sensitive information” which the Examiner previously stated is not claimed nor described in the Specification. On page 15 of the remarks, the Applicant refers to present Application Specification paragraph [0002] for support, however, the closest support found in the Specification paragraph [0002] is “Without knowledge of the effect of prevailing market prices in a particular geography, optimal times and prices for repair become a missed opportunity. Accordingly, it may be advantageous for there to exist some means by which owners and 
In many occasions from the remarks, the Applicant inserted assertions that are not supported nor found in the Specification, such as:
Page 15, “The Applicant respectfully disagrees and submits that the exchange of the time-sensitive information of optimal times and prices between the entities 110, 120, 130, 140, which previously did not have any access to information of the other entities, facilitates transactions at the opportune time, as viewed by each entity 110, 120, 130, 140. (Present Application, Par. [0002]).” 
	Page 19, “As previously asserted, in the context of constant-price fluctuations of consumer durable goods (i.e., washing machines, dryers, dishwashers, furnaces, hot water heaters, HVAC systems) the system 300 of the present application provides technical advantages to each of owners 110, manufacturers 120, retailers 130, and repair service provides 140 with the time-sensitive information of "optimal times and prices" for repair or replacement opportunities. (Present Application, Par. [0002], [0019]). Without the system 300, access to information in order to evaluate that information, and the ability to respond to such time-sensitive information is impossible. Although each of owners 110, manufacturers 120, retailers 130, and repair service provides 140 have access to their own information, they cannot possibly access information of the others in order to achieve the advantages provided by the system 300, by hand, or in the human mind alone, without the system 300.” 
	From bottom of page 15, the Applicant asserts a human cannot meaningfully “address the unique critical challenges of the price fluctuations associated with consumer durable goods” without the system 300 of the present application. 
Specifically, on pages 16-17 the Applicant asserts:
on the interface and the first and second alert messages for the "determination" of when to replace and repair consumer durable goods (Id. at Par. [0003]). The "determination of when to replace or repair a particular consumer durable good having a variable replacement cost is based upon at least one of the indication on the interface, the first alert message and the second alert message" as recited by the amended claims. 
The first alert message relays a time-sensitive indication regarding whether to repair or replace, based on the results of the comparison of the current value to the variable replacement cost. (Id. at Pars. [0029]-[0036], FIG. 4). The comparison of the current value to the variable replacement cost, itself, comprises time-sensitive information of optimal times and prices. 
The second alert message relays a time-sensitive indication regarding real- time pricing information relative to the respective consumer demand of a specific geographic region. (Id. at Pars. [0041]-[0043], FIG. 6). The second alert message therefore also comprises time-sensitive information of optimal times and prices. 
The claimed first alert message and the second alert message are relative to the claimed "indication on the interface of when the particular consumer durable good should be replaced or repaired" that is reflected by the dial displays 705A-705H of FIG. 7 (reproduced below). (Present Application, Par. [0044]).


    PNG
    media_image1.png
    556
    829
    media_image1.png
    Greyscale

The information displayed on the dial displays 705A-705H of FIG. 7 (reproduced above) enables a user to identify when a durable good should be replaced, based upon a comparison of a current value and a replacement cost.” 
On pages 18-19 of the remarks, the Applicant asserts, “the claimed elements recite a specific improvement over prior art systems by allowing remote users 110, 120, 130, 140 to share information in real time, so that "owners and operators of residential properties may track and view assets and simultaneously view the prevailing market value." (Id.).”
“Without the system 300, access to information in order to evaluate that information, and the ability to respond to such time-sensitive information is impossible. Although each of owners 110, manufacturers 120, retailers 130, and repair service provides 140 have access to their own information, 
On page 21 of the remarks, the Applicant asserts, “clearly, without the system 300, owners 110, manufacturers 120, retailers 130, and repair service provides 140 would not be able to have access to critical information in order to timely identify and react to each other's relative needs. As a result, optimal times and prices for replacement and repair become a missed opportunity, without the system 300. (Present Application, Par. [0002]). Owners 110, manufacturers 120, retailers 130, and repair service provides 140 cannot possibly achieve the advantages provided by the system 300, by hand, or in the human mind alone, without the system 300. Each of these entities 110, 120, 130, have access to their own information, but not the information of the others'.”

For clear understanding, Specification paragraph [0044] is inserted here for easy reference: 
“FIG. 7 depicts an example User Interface 700 that may be displayed on output 360. The example user interface 700 includes dial displays for 705A-705H for each of a plurality of consumer durable goods that are installed at a geographic location that is managed by the owner 110. The information displayed on the dial displays 705A-705H are determined based on the ratio of current value to replacement cost determined in step 440. The user interface may include a building age indicator 710. The building age indicator 710 may be determined based on the information displayed on the dial displays 505A-505H.”
The dial displays 705A-705H are related to display information of consumer durable goods that are installed at a geographic location that is managed by the owner 110 and determined based on the ratio of current value to replacement cost determined in step 440. In paragraph [0036] describes, “in step 440, it is determined that ratio of current value to replacement cost is less than a threshold, the 
The Examiner respectfully disagrees. A human is capable of identifying the current value and the replacement cost of the particular consumer durable good then make the comparison for determining the ratio of the current value to replacement cost is less than a threshold to make the judgement (i.e. mental process) whether if the particular consumer good should be replaced or repaired. 
However, the Applicant insists the information provided by the individual owners, manufacturer, retailer or repair service provider cannot be collected, tabulated, or analyzed in the timely manner (i.e. real-time) that the Applicant desires for “optimal times and prices for replacement and repair.” 
On pages 18-19 of the remarks, the Applicant asserts, “the claimed elements recite a specific improvement over prior art systems by allowing remote users 110, 120, 130, 140 to share information in real time, so that "owners and operators of residential properties may track and view assets and simultaneously view the prevailing market value." (Id.).”
“Without the system 300, access to information in order to evaluate that information, and the ability to respond to such time-sensitive information is impossible. Although each of owners 110, manufacturers 120, retailers 130, and repair service provides 140 have access to their own information, 
The Examiner continues to disagree. The asserted technological improvement is not reflected in the Specification nor the Claims relating to the specific improvement in allowing remote users to share information in real time. 
That is, the function of communicating between systems and accessing information in a convenience (e.g., more efficient, faster, and etc.) has been held not be an “inventive concept” or specific improvement. 
In the case of the instant invention, the Examiner asserts that the specification lacks any disclosure of evidence to demonstrate that the invention is seeking to improve upon the technology or, more specifically, that the claimed invention is directed towards addressing and improving upon an issue that arose from the technology, but merely demonstrating that the claimed invention is directed towards the abstract idea and merely applying or utilizing generic computing devices performing their generic functions in the technical field of providing information for the determination of whether to replace or repair particular consumer durable good due to the benefits that computing devices provided, i.e. faster, more efficient, and etc. (i.e. real-time).  The courts further stated:
“The Supreme Court has not established a definitive rule to determine what constitutes an “abstract idea” sufficient to satisfy the first step of the Mayo/Alice inquiry. See id. at 2357. Rather, both this court and the Supreme Court have found it sufficient to compare claims at issue to those claims already found to be directed to an abstract idea in previous cases. “[The Court] need not labor to delimit the precise contours of the ‘abstract ideas’ category in this case. It is enough to recognize that there is no meaningful distinction between the concept of risk hedging in Bilski and the concept of intermediated settlement at issue here.” Alice, 134 S. Ct. at 2357; see also OIP Techs., For instance, fundamental economic and conventional business practices are often found to be abstract ideas, even if performed on a computer. See, e.g., OIP Techs., 788 F.3d at 1362–63.”
 
(Page 10)
 
“Moreover, we are not persuaded that the invention’s ability to run on a general-purpose computer dooms the claims. Unlike the claims at issue in Alice or, more recently in Versata Development Group v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015), which Microsoft alleges to be especially similar to the present case, Appellee’s Br. 18, see also Oral Argument at 15:40–18:15, the claims here are directed to an improvement in the functioning of a computer. In contrast, the claims at issue in Alice and Versata can readily be understood as simply adding conventional computer components to well-known business practices. See Alice, 134 S. Ct. at 2358–60; Versata Dev. Grp., 793 F.3d at 1333–34 (computer performed “purely conventional” steps to carry out claims directed to the “abstract idea of determining a price using organization and product group hierarchies”); see also Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims attaching generic computer components to perform “anonymous loan shopping” not patent eligible); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367–69 (Fed. Cir. 2015) (claims adding generic computer components to financial budgeting); OIP Techs., 788 F.3d at 1362–64 (claims implementing offer-based price optimization using conventional computer activities); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714–17 (Fed. Cir.  2014) (claims applying an exchange of advertising for copyrighted content to the Internet); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354–55 (Fed. Cir. 2014) (claims adding generic computer functionality to the formation of guaranteed contractual relationships). And unlike the claims here that are directed to a specific improvement to computer functionality, the patent ineligible claims at issue in other cases recited use of an abstract mathematical formula on any general purpose computer, see Gottschalk v. Benson, 409 U.S. 63, 93 (1972), see also Alice, 134 S. Ct. at 2357–58, or recited a purely conventional computer implementation of a mathematical formula, see Parker v. Flook, 437 U.S. 584, 594 (1978); see also Alice, 134 S. Ct. at 2358, or recited generalized steps to be performed on a computer using conventional computer activity, see Internet Patents, 790 F.3d 1348–49 (claims directed to abstract idea of maintaining computer state without recitation of specific activity used to generate that result), Digitech Image Techs., LLC v. Electrs. For Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) (claims directed to abstract idea of “organizing information through mathematical correlations” with recitation of only generic gathering and processing activities).”
 
(Pages 16 – 17)
 
“In sum, the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory. The specification’s disparagement of conventional data structures, combined with language describing the “present invention” as including the features that make up a self-referential table, confirm that our characterization of the “invention” for purposes of the § 101 analysis has not been deceived by the “draftsman’s art.” Cf. Alice, 134 S. Ct. at 2360. In other words, we are not faced with a situation where general-purpose computer components are added post-hoc to a fundamental economic practice or mathematical equation. Rather, the claims are directed to a specific implementation of a solution to a problem in the software arts. Accordingly, we find the claims at issue are not directed to an abstract idea.”
 
(Page 18)
 
As a result, the Examiner asserts that, in light of the Applicant’s Specification (see Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015); see Genetic Techs. Ltd. v. Merial L.L.C., 2016 WL 1393573, at *5 (Fed. Cir. 2016) (inquiring into “the focus of the claimed advance over the prior art”)), the claimed invention does not lie with the improvement of a technology, identifying and resolving an issue that arose from the technology, or that the claimed invention is “deeply rooted in the technology”, but that the claimed invention is directed towards the abstract idea of providing information for the determination of whether to replace or repair particular consumer durable good and merely utilizing generic computing devices (see Applicant Specification at least at paragraphs [0025]-[0026] and Figure 3).
On page 21 of the remarks, the Applicant asserts, “clearly, without the system 300, owners 110, manufacturers 120, retailers 130, and repair service provides 140 would not be able to have access to critical information in order to timely identify and react to each other's relative needs. As a result, optimal times and prices for replacement and repair become a missed opportunity, without the system 300. (Present Application, Par. [0002]). Owners 110, manufacturers 120, retailers 130, and repair service provides 140 cannot possibly achieve the advantages provided by the system 300, by hand, or in the human mind alone, without the system 300. Each of these entities 110, 120, 130, have access to their own information, but not the information of the others'.”
The specific improvement that the Applicant addressed is related to “allowing remote users to share information in real-time.” Further, the asserts the ability to respond to time-sensitive information is impossible. Furthermore, the Applicant asserts that is impossible for human to access information from owners, manufacturers, retailers, and repair service providers without the use of computer system. Lastly, the Applicant asserts “without the system 300, owners 110, manufacturers 120, retailers 130, and repair service provides 140 would not be able to have access to critical information in order to timely identify and react to each other's relative needs. As a result, optimal times and prices for replacement and repair become a missed opportunity, without the system 300.”
To further clarify, the Applicant’s argument asserts an improvement from accessing information in a timely manner (i.e. real-time) to effectively identify critical information to decide when/whether to replace or repair assets before it becomes a missing opportunity. The Applicant addresses a need for the improvement in the economic or business perspective rather than a need for improvement for a technological problem or technological need.  The Examiner asserts the claimed invention is a computer system that provides/accesses information between parties (e.g., owners, manufacturers, retailers, and repair service providers). However, the Application has not specifically claimed on how the invention is performing “…improvement to the functioning of the computer itself.” The claimed invention is using the generic components (e.g., processor, memory, input device, storage, network interface) of the computer devices for their intended purpose (e.g., more efficient, faster, more cost-efficient, etc.).  The Examiner asserts the claimed invention is simply using the generic computing technical improvement to how computers (processors) fundamentally function or operate. 
As the court expressly recognized in Enfish, there is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. The alleged advantages that the Applicant touts do not concern an improvement to computer capabilities but instead relate to an alleged improvement in communicating information in real-time, which a computer is used as a mere tool in its ordinary capacity (See MPEP 2106.05 (f)). 
Accordingly, 101 rejection is maintained. 

Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Price (US 20080189182 A1) is directed to a method 10 for repairing, maintaining and replacing selected equipment includes selecting equipment for repair, maintenance and replacement services 12, selecting a first entity for warranting repair services for the selected equipment 14, selecting a second entity for holding funds for maintaining and replacing the selected equipment 16, selecting a third entity for maintaining and replacing the selected equipment 17, contacting an owner of the selected equipment for entering into a service agreement for the selected equipment 18, verifying that the owner and the selected equipment satisfy conditions in the service agreement 20, providing a maintenance and replacement services contract for signing by the owner and third entity 24, verifying acceptance of the maintenance and replacement services 
Takae et al. (US 20020040325 A1) is directed to a method for managing product information, warranty information corresponding to a purchased product identification received from a customer-terminal used by a customer is retrieved from a sales information management database managing the purchased product identification identifying a product that the customer purchased and the warranty information showing a warranty of the product and then a request process corresponding to a request item indicated from the customer-terminal is conducted.
Thomson et al (US 20030061104 A1) is directed to a warranty support for purchased products is provided by an electronic warranty administrator that maintains a plurality of databases. A first database identifies customers, either individuals or corporate entities having warrantied products. A second database identifies the manufacturers of those products. The warranty administrator coordinates between the customer, the manufacturer and a service provider to provide warranty repairs. Unlike conventional extended warranties offered by third parties, the manufacturer remains in the repair process and thereby gains valuable information about the long term satisfaction of the customers. The warranty administrator also provides the manufacturer with a means to contact the customer about other products, product recalls and affinity programs thereby promoting brand loyalty.
Kioussis et al. (US 20140149159 A1) is directed to an invention relates generally to the field of Asset Management and more specifically to a process for grading, on a standardized scale, the technical condition of an Asset that has a Scheduled Maintenance Program issued by the Asset's manufacturer or other governing authority, 
Cannata et al. (US 20120136809 A1) is directed to method of creating a per quantity price for an item for use by a price management system includes the step of utilizing a computer that includes relational database software. The method also includes the steps of determining a final price (FP) for the item and adjusting the FP by a slope quantity percent (SQP) that is based on a quantity of the item sold and on data stored on the computer to arrive at a pre-slope price (PSP). The method further includes the steps of identifying a benchmark price (BP) for the item, calculating a base quantity percent (BQP) for the item based on the PSP and BP, and providing the BQP for the item to the price management system for use in pricing orders for that item, which teaches a price estimation dependent on quantity of items sold. 
Maxham, Jason “The 50 Percent Rule: Repair Or Replace, Revisited,” The art of troubleshooting, Published on April 25, 2014, < https://artoftroubleshooting.com/2014/04/25/the-50-percent-rule-repair-or-replace-revisited/>
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        
                                                                                                                                                                                                    /RICHARD W. CRANDALL/Examiner, Art Unit 3689                                                                                                                                                                                                        
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.